Citation Nr: 1521150	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to June 1989, from February 2003 to June 2004 and from September 2005 to January 2007 with additional periods of U.S. Army Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The September 2013 statement of the case (SOC) reopened the claim for service connection for tinnitus and denied the claim for service connection for tinnitus.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  


FINDINGS OF FACT

1.  In a final September 2009 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.

2.  The evidence received since the September 2009 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen the service connection claim for tinnitus and service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. 
New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 2009 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  In September 2009, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the September 2009 rating decision.  Therefore, the September 2009 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).

In the September 2009 rating decision, the RO found that the Veteran's tinnitus did not occur or was not caused by his military service.  

Since the Veteran's last prior final denial in September 2009, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted an April 2013 statement from a private audiologist, who provided a positive etiological opinion for the Veteran's tinnitus.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The April 2013 private audiologist statement will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for tinnitus is reopened.


II. 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including tinnitus, are listed as chronic conditions under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Vet. App. Feb. 9, 2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also, Fountain at 12.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran contends that his tinnitus was caused by his hazardous noise exposure while on active duty.  See December 2014 Informal Hearing Presentation.  Throughout his active duty service, the Veteran reported that he was exposed to noise from rifles, loud diesel engines and generators.  See April 2013 statement of Dr. Foss.  He also said that he spent a fair amount of time around the firing range and driving trucks.  See September 2004 VA examination.  

Service treatment records during active duty service do not include any complaints, treatment, or diagnosis for tinnitus.  A February 2009 Army Reserve treatment record reflects that the Veteran complained of chronic tinnitus for the past two to three months.  A May 2009 Army Reserve reference audiogram noted the Veteran's complaint of constant, high-pitched tinnitus for the past three to four months.  

At a September 2004 VA audiological examination, the Veteran reported infrequent tinnitus, which he described as an intermittent ringing sensation in his ears.  He said the symptoms had been present for approximately 10 years with episodes occurring once a month and lasting for about five minutes at a time.  The Veteran reported noise exposure while on active duty.  The Veteran was diagnosed with infrequent tinnitus.  The VA examiner found that the Veteran's tinnitus had been present many years prior to his active duty service and therefore, it was not at least as likely as not that his tinnitus was a direct result of his military service.  

A July 2009 VA treatment record documents that the Veteran reported that his tinnitus began 10 years earlier or that it began while he served in Kuwait in 2005.  He described the symptoms as a constant ringing in the left ear and intermittent ringing in his right ear.  

An April 2012 VA treatment record reflects that the Veteran complained of continuous left ear tinnitus and intermittent tinnitus and congestion in the right ear.  From 2002 to 2005, the Veteran said he was exposed to noise on the firing ranges without ear protection, because he was told he would not have ear protection in Iraq or Afghanistan.  The Veteran said his tinnitus has worsened since his deployment to Kuwait.  

An April 2013 statement from a private audiologist, Dr. Foss, reflects that the Veteran reported first noticing symptoms of constant tinnitus in his left ear in 2008.  Dr. Foss noted that the Veteran's report of noise exposure during his entire active duty service.  Dr. Foss opined that it was quite likely that the noise exposure the Veteran experienced during his military service was the beginning of his tinnitus.  

In an October 2013 VA opinion, the examiner opined that the Veteran's tinnitus was less likely as not caused by his military noise exposure.  The examiner based his opinion on the Veteran's denial of tinnitus on his 2006 post-deployment assessment following his last deployment during active duty service.  

The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.  The Board finds that the Veteran's lay statements regarding his in-service noise exposure from rifles, without ear protection, diesel engines and generators are competent and credible.  Thus, the Board concludes that the Veteran was exposed to hazardous noise during his active duty service.  

Although the Veteran reported different periods of onset for his tinnitus, the evidence shows that the Veteran also initially complained of infrequent tinnitus, which developed into complaints of constant tinnitus in his left ear and intermittent tinnitus in his right ear.  The Board notes that the September 2004 VA examiner found that the Veteran's tinnitus was not related to any in-service noise exposure, but that opinion was based on the finding that the Veteran's tinnitus began many years prior to his active duty service.  The Veteran reported that his tinnitus began approximately 10 years earlier, however, the Veteran had a period of active duty service from 1988 to 1989.  Based on the infrequency of the Veteran's tinnitus symptoms, the Board understands that an accurate recollection of the onset of the Veteran's tinnitus would be difficult for the Veteran to establish.  Finally, the Board finds that the April 2013 private etiological opinion from the Veteran's private audiologist is the most probative evidence as to whether the Veteran's tinnitus developed during his active duty service.  As the private audiologist found that the Veteran's tinnitus quite likely began during his military service, the Board finds that resolving all reasonable doubt in favor of the Veteran, his claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
BRADELY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


